*210Order, Supreme Court, New York County (Debra A. James, J.), entered on or about October 17, 2005, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
If, as plaintiff asserts, the cause of her slip and fall was the “sandy” condition of the ramp outside defendants’ building, her own deposition testimony demonstrates that any such “defect” was too trivial to be actionable (see Smith v Sports Physical Therapy of N.Y., 6 AD3d 605 [2004]). While plaintiffs expert asserts that the ramp was also too steep, did not have adequate handrails, did not have a nonslip surface, and did not have a landing to slow descent, neither plaintiffs deposition testimony nor her affidavit, both to the effect that she slipped immediately upon stepping out of the building and onto the ramp, tends to show that any of the foregoing contributed to her fall. We have considered and rejected plaintiffs other arguments. Concur— Mazzarelli, J.E, Andrias, Friedman, Gonzalez and Catterson, JJ.